 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Oil Company and Research andEngineeringProfessionalEmployeesAssociation.Case 13-CA-7292.April 18,1967DECISION AND ORDEROn June 6, 1966, Trial Examiner John H. Eadieissued his Decision in the above-entitled proceeding,find that the Respondent had not engaged in unfairlabor practices as alleged in the complaint andrecommending that the complaint be dismissed in itsentirety,assetforth in the attached TrialExaminer'sDecision.Thereafter, theGeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfileda brief in support of the Trial Examiner'sDecision.The Board has reviewed the rulings of the TrialExamininer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the complaint herein be, and ithereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN H. EADIE, Trial Examiner: This proceeding washeld before me in Chicago, Illinois, on April 19, 1966, onthe complaint of the General Counsel and the answer ofAmerican Oil Company, herein called the Respondent.'The issues litigated were whether the Respondent violatedSection 8(a)(1) and (5) of the National Labor Relations Act,as amended. At the conclusion of the General Counsel'scase the Respondent moved to dismiss the complaint.Ruling on the motion was reserved by me. TheRespondent then without adducing further evidencerested its case. The motion to dismiss is disposed of ashereinafter indicated. After the conclusion of the hearingthe General Counsel and the Respondent filed briefs withme.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Maryland corporation.Itmaintains,a plant and refinery at Whiting, Indiana, at which it is'Charges werefiled byResearch and Engineering ProfessionalEmployeesAssociation,hereincalled the Association, onengaged in the manufacture and sale of petroleum andpetroleum products.During 1965 the Respondent manufactured and soldpetroleum and petroleum products valued in excess of $10million, which were shipped from its Whiting plant andrefinery to States of the United States other than the Stateof Indiana.The complaint alleges, the answer admits, and I findthat the Respondent is engaged in commerce within themeaning of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Respondent concedes, and I find, that theAssociation is a labor organization within the meaning ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESTheAssociation,certifiedby the Board, hasrepresented the Respondent's professional employeessince March 1, 1944; and the Respondent has recognizedand bargained with it since that time. The last collective-bargaining agreement between the parties was executed in1963. Article VII of the contract provided:The Company shall make paycheck deductionsmonthly from the salary of any employee for theamount of the employee's membership dues to theAssociation, upon written authorization signed by saidemployee. Dues so collected by the Company shall bepaid to the Treasurer of the Association within ten(10) days following the deduction. An employee mayrevoke the authorization to deduct Association duesat any time by individual written notification to theCompany.Article XVII of the contract provided that if written noticeof termination were given at least 75 days before thetermination, April 30, 1964, "the entire Agreement shallterminate on the termination date...."The above agreement was terminated by notice from theAssociation to the Respondent, dated February 10, 1964.This notice requested negotiations for a new agreement.Starting on February 12, 1964, the parties met to negotiatea new agreement. Prior to this there had been meetingsbetween the Respondent and the Association concerningthe designation by Respondent of certain employees assupervisors. Agreement was reached on salary and othereconomic matters on October 20, 1964; but, because of thedispute as to the scope of the bargaining unit, negotiationson a complete agreement were postponed until theNational Labor Relations Board issued its ruling in Case13-RC-2035. There had been no discussion of duescheckoff during the negotiations prior to October 20, 1964.At themeetingheld on October 20, Grace Marsh,negotiator for the Association, wanted to continuenegotiations until agreement was reached so that theemployeeswould be protected. John Strange, whorepresented the Respondent at themeeting,assured theAssociation "need not worry about having a contractbecause working conditions ... could not be changedunilaterally under the law."On October 21, 1964, the Respondent sent theAssociation the following letter:This is to confirm our understanding that our-remainingnegotiations are to be postponed until theDecember 29, 1965, and February 16, 1966 The complaint issuedon February 18, 1966.164 NLRB No. 11 AMERICAN OIL COMPANYNational Labor Relations Board issues its ruling inCase No. 13-R-2035.As we have discussed, the Company will place intoeffect the economic improvements contained in theMemoranda of Agreements dated October 20, 1964,even though collective bargaining is not yet concludedand there is not a complete agreement on all itemsincluded in your proposal dated February 21, 1964,and any other open items.Ifthisletterdoesnotcorrectly record ourunderstanding, please let us know.The Respondent sent a letter, dated July 6, 1965, to theAssociation as follows:Effective July 15, 1965, the Company intends todiscontinue dues checkoff as set forth in Article VII,Section 1ofourexpiredcollectivebargainingagreement. The Company is prepared to meet anddiscuss this matter if you desire.Dues checkoff has been continued on a month tomonth basis without a contract while the parties wereawaiting the National Labor Relations Board decisionin Case No. 13-R-2035. At no time did the partiescontemplate that so much time would elapse beforereceiving the NLRB decision. The Company does notwant to render any monetary assistance or support toyour union by means of dues checkoff. For thisreason, subject to our offer to meet, dues checkoff isbeing discontinued.On the same date the Respondent sent the following letterto its "R & D Professional Staff":As you are probably aware, REPEA terminated itscontract with the company at the end of April 1964,and there has not been a contract since then. In suchnoncontractsituationsthecompany is legallyexpected not to make unilateral changes in conditionsof employment, and the company has not done so. Inaddition, we have continued to provide REPEA withsalary data and other information on representedemployeesand to deduct REPEA dues fromemployees' paychecks.The company has been concerned that theseactions-particularlythecontinuationofduesdeductions-may be taken as indication that thecompany favors REPEA. Actually this is notso-REPEA is a recognized labor union which is in noway sponsored or maintained by the company. Toavoid any possible misunderstanding on this point,the company has notified REPEA of its intention todiscontinue dues checkoff, effective July 15.The company recognizes that any group ofemployees is free to decide whether it will berepresented by a union, without any interference bythe company. When a group has chosen to have aunion, the company respects this decision andbargainswith the union in good faith. It is thecompany'sview,however,thatunionism isinconsistentwith the professional aspirations ofengineers and scientists. The fact that over 95% of thenation's engineers and scientists have chosen not tobe represented by unions attests to the point that thisview is widely held among professional men.We know that most of you hold your own personalconvictions regarding the justification for unionrepresentation.We hope you also understand thecompany's position and the fact that we are simplytrying to make our actions entirely consistent with ourbeliefs.At the Association's request, the parties met on July 14.37On that date and thereafter they bargained not only on theRespondent's proposed discontinuance of dues checkoff,butalsogenerallyon a new collective-bargainingagreement. At a meeting held on July 29 the Respondentand the Association each presented its proposed contract.There were various differences in the proposals, one ofwhich was that the Association's proposal includedcheckoff and the Respondent's did not.During the year of 1965, there were about 25 meetingsbetween the Respondent and the Association. Themeetingswere held "at least every two weeks, sometimesas often as twice a day." The parties bargained on duescheckoff and other proposals. At a meeting in August andin latermeetings,when the Association asked theRespondent if it had reconsideredits positionon checkoff,theRespondent answered that it did not want duescheckoff includedin a newcontract as this would be"doing a favor for the Union" and it did not want "to doanything to aid the Union."On September 13, 1965, the Respondent distributed aletter to its "R & D Professional Supervisors." This letterstatesin part:ItistheCompany's view thatunionism isincompatiblewith the professional aspirations ofengineers and scientists.A dues checkoff, we believe,is inconsistentwith this view.At a meeting held on September 14, the Associationproposed that it would bear the cost to Respondent ofchecking off dues if the cost was reasonable. TheRespondent took this proposal "under advisement." At ameetingheld on September 23 the Respondent answeredthat the cost of dues checkoff was notan issue, and that itdid not want dues checkoff in the new agreement. At alatermeetingtheAssociation proposed that dues bechecked off on an annualor a semiannualbasis so as not toinconvenience the Respondent, or to have "a letter ofagreementoutside the workingagreement" which wouldprovide for dues checkoff. The Respondent rejected bothproposals.On October 19, 1965, the Respondent distributed thefollowing letters to its "R & D Professional Staff":Last Monday, October 11, the Company offered a4-1/2% generalincreasetoREPEA. Thisincreasewould be effective the first day of the pay period inwhich it was accepted. (In this case,acceptancemeansacceptancebytheunionnegotiatingcommitteewitharecommendation that themembership ratify the agreement. Ratification by themembership could occur afterexpirationof the payperiod.)As you know, REPEA cancelled its contract earlyin 1964. Therefore, a part of the Company's offer issigning ofsuitablenew agreements. REPEA isinsistentthat the new workingagreement contain aprovision that the Company will make pay-checkdeductions of REPEA dues. Unlike otherunions,REPEA represents professional employees. TheCompany intends to deal with the unionrepresentingits employees as required by law. However, as you allknow, the Company believesthat unionism andprofessionalismare incompatible.Therefore theCompany's position is that it should not take anyaction which could be construedas an act infavor ofunionismfor itsprofessionalemployees. Thusit is ourpositionthat thecontractshould notinclude aprovisionfor pay-check deductionsof union duessincethatis a servicefor the convenienceof the unionwhich thelaw does not require. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company met with REPEA fifteen timesduring the period July 14-October 15 to discuss thecheck-off and other wage and contract items. Themost recent meeting lasted until midnight,Friday,October 15. At that meeting the union failed to acceptthe Company'soffer.This means that the generalincrease will not be effective October 1.If the unionacceptsby October 31, the increasewill be effectiveOctober 16,and I hope that this will be the case. Eachpay periodthat ispassed bythe union means a loss ofover$6,000 in salary increases for the people itsrepresents.At meetings held during October and November theAssociation proposed that it collect its own dues "oncompany time"; that the issue of checkoff be submitted toarbitration;and that the dues be paid to"professionalsocieties"or usedfor "payingexpenses to outside-of-towntechnical meetings annually."The Respondent refused toagree to any of these proposals.A meeting between the parties was held on or aboutOctober 28.Concerning thismeeting,Robert Lyonstestified credibly as follows:We asked the Company if [we] took a poll of ourmembers on the question of whether or not theywould accept a contract which did not include duescheckoff would be accepted.We asked the Companyif we did this, would it make any difference.As I recall,their answer was, "Well,itmight.It woulddepend on the poll."We said,"Well, may we recess and reconvene in theafternoon.".we took a poll,and the results were somethinglike, as I recall,115 not to accept the contract withoutdues checkoff and 75 would.Themeeting time for reconvening had beenestablished when we broke up, and we reconvened ata time like 3:30 and we presented the results of ourpoll and asked again-"Now, you see, these results.Will you give us dues checkoff?"Theiranswer was a little vague at first to the extentthat we were told how about the people that didn'tvote, and we said most of the ones that didn't vote inthis poll weren'tmembers and the Company asked uswhy didn'twe consider their wishes, and,of course,the answer was obvious.If theywanted to join theAssociation,they were entitled to a voice in it andwe'd be glad to have them join.If theydidn't wantthem to join, we really felt they were not entitled to avote in it,and, consequently,theirwishes wereirrelevant.Now, the upshot of the meeting was that they wouldnot include dues checkoff in a contract.The Association made oral and written proposals toaccept economic benefits, such as an"extra holiday," as asubstitute for a checkoff clause. The Respondent refusedto agree to such proposals.On one occasion Robert Steel,theRespondent'srepresentative,statedthattheAssociation could not trade"something for something" itdid not have,as "the dues checkoff was going"and did not"exist anymore."By November 30, 1965, eachside had made variousconcessions and hadreachedagreement on all issues, withtheonlyexceptionbeingcheckoff.However, theRespondent agreed to settle economic matters and to putthe negotiated wage increasesinto effect whileleavingother contract matters, including the issueof checkoff,open.OnDecember 10 the parties executed a"Memorandumof Agreement"on salaries,and a letter ofunderstanding on general contract matters.The salaryagreement provided,among other things, for a 2-1/2percent increaseeffective November 16, 1965.The Respondent and the Association held bargainingsessions after December10.The lastsessionwas inMarch. At thesemeetingsthey bargained on checkoff andother issues raisedby the Association,such as lifeinsurance and pension plans. The Respondent's positionon checkoff did notchange.CONCLUSIONSThe General Counselcontends that the evidenceestablishes violationsof Section 8(a)(5) of the Act in thatthe Respondent unilaterally discontinuedcheckoff of duesand thereafter refused tobargain ingood faith with theAssociation concerning reinstitutionof dues checkoff as aprovision of a new agreement.I disagree.The evidenceshows thaton July 6, 1965, theRespondent gave the Association notice of its intention todiscontinuecheckoff of dues effective July 15. In thenotice the Respondentoffered tomeet and discuss thematter.The evidencefurther shows that the Associationaccepted the Respondent'soffer, andthat starting onJuly 14the parties met and bargained on this and otherissues.Aspointed out in the Respondent'sbrief, "therecord is notably silent as to the content and outcome ofthatbargaining on the proposed discontinuance ofcheckoff (as opposed to the issue of whether a newcontract should containa checkoffprovision), or as towhen and under what circumstances in relation to thatbargaining the Respondent in fact ceasedto check offdues followingits offerto bargain.In short,there is noshowing whatever that the Respondent did not dischargewhateverbargaining obligations were imposedon it by theAct as a condition precedent to unilateral action." Further,thereis nothing in the record to show that the Respondentdiscontinuedcheckoffunder circumstanceswhich eitherdirectly evidencedbad faith or from whicha necessaryinferenceof bad faithmay bederived.The undisputedfacts are in accord with the Board's requirements withrespect to contemplated changes in conditions ofemployment.2Accordingly,Ifind thattheGeneralCounselfailed to sustain the burdenof proof as to thisallegation of the complaint.Withrespect to the alleged unilateral discontinuance ofcheckoff,both theGeneral Counseland the Respondentcite in their briefsBethlehemSteel Company,136 NLRB1500,andStandard Oil Company of California,WesternOperations,Inc.,144 NLRB 520. The General Counselargues that under these cases the Respondent did not havethe right tounilaterally discontinuecheckoffsince "thedues checkoffprovision herein considered is in no waytied to the termof theAgreement."The Respondentargues otherwise.In view of the abovefinding, I find itunnecessary to resolve this issue of law. However, underthe factsin this case,I do agree with the Respondent'sargument in the matter.2Town & Country Manufacturing Company,136 NLRB 1022,Fibreboard PaperProducts Corporation,138 NLRB 550 AMERICAN OIL COMPANY39This leaves the question of whether the Respondentfailed and refused to bargain in good faith concerning thematter of dues checkoff on and after July 14, 1965. TheRespondent made known to its employees its view that itdid not favor "unionism" for "engineers and scientists."This expression of policy directly related to the question ofdues checkoff. On a number of occasions the Respondentstated that it would not grant checkoff because it did notwant to render any assistance to the Association. This isthe only evidence in the case that might tend to supportthe General Counsel's claim of bad-faith bargaining.The Respondent had a right to make known its view toits employees. In its letter of July 6, 1965, it made clearthat it wanted to remove any erroneous impression of itsemployees that the Association was "sponsored andmaintained"orfavoredby the Respondent. TheRespondentstatedthat,toavoidanypossiblemisunderstanding on this point" it intended to discontinuecheckoff. However, it further stated, in substance, that itrespected the employees' right to choose the Associationas their bargaining representative, and that it intended tobargain with the Association "in good faith." The aboveprovides the Respondent's motive for its later position oncheckoff,and is consistent with its statements atbargaining sessions to the effect that it would not agree tocheckoff because it did not want to aid the Association.This was a legitimate reason for its stand; and I findnothing in the record to justify an inference that theRespondent's position on checkoff was taken solely for thepurpose of frustrating agreement with the Union.The evidence discloses that the Respondent met andbargained with the Association whenever requested andmade concessions to the Association, apparently in anattempt to reach that agreement. In fact, the only issuestanding in the way of a contract by November 30, 1965,was a checkoff provision. Even then the Respondentagreed to put the negotiated salary increases into effectretroactively without insisting on complete agreement on acontract. From this it does not appear that the Respondentwas acting in derogation of the Association's status as thecolllective-bargaining representative of the employees.From all of the evidence I conclude and find that theGeneral Counsel also failed to sustain the burden ofproviding this allegation of the complaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed inits entirety.